Citation Nr: 1130589	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a higher combined evaluation for service-connected disabilities.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Within his March 2007 VA Form 9, the Veteran requested a personal hearing before a member of the Board.  That request was withdrawn, however, in December 2008, prior to any such hearing being held.  

These issues were previously presented to the Board in February 2009, and again in March 2010.  On each occasion, they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of PTSD has not been presented.  

2.  Service connection has been granted for the following disabilities:  residuals of a fracture of the left olecranon, with a 20 percent rating; scars of the left shoulder and forearm, with a 10 percent rating; syncope with headaches, with a 10 percent rating; tinnitus, with a 10 percent rating; bilateral hearing loss, with a noncompensable rating, and; depression, with a 70 percent rating.  The combined rating is 80 percent.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  A combined disability rating of 80 percent for the Veteran's service-connected disabilities is proper, and a higher combined rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.25 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In April 2005, June 2006, April 2007, July 2007, July 2009, and June 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the July 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examination on several occasions, most recently in July 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but withdrew his initial hearing request.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection-PTSD

The Veteran seeks service connection for a psychiatric disability, claimed as PTSD.  Although the Veteran has claimed PTSD, the Board is cognizant that generally, service connection claims are to be broadly construed, based on the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In the present case, however, review of the record indicates the Veteran has already been awarded, within a May 2011 rating decision, service connection for major depression.  Thus, his service connection claim will be limited to the question of entitlement to service connection for PTSD.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this appeal, 38 C.F.R. § 3.384 was added to further define "psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the appellant engaged in combat with the enemy and his alleged stressor is combat related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.   Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the U.S. Court of Appeals for Veterans Claims (Court) stated, "If the Veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.  

The Veteran's DD Form 214 is negative for award of the Combat Infantryman's Badge, Purple Heart Medal, or similar decoration indicative of participation of combat, and he does not assert combat participation during military service.  Thus, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  Pursuant to VA's duty to assist claimants, the RO obtained service records in May 2010 which verified mortar attacks on the Cam Rahn Bay Naval Air Station in February 1970, when the Veteran was stationed there, according to his service personnel records.  According to the U.S. Court of Appeals for Veterans Claims (Court), the appellant need not submit evidence of personal participation in stressful events; he or she need only submit, or point the VA to, "independent evidence of the occurrence of a stressful event, [which] . . . implies his personal exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  In the present case, such a burden has been met.  The Board must thus determine if the Veteran has a current diagnosis of PTSD as the result of this stressor.  

Review of the Veteran's service treatment records indicate he was without any history of a psychiatric disability on initial examination for military service.  Shortly after entering military service, however, he began experiencing episodes of unconsciousness, and a seizure disorder was suspected.  He was also noted to have an inadequate personality.  No psychiatric disability was diagnosed at that time, however.  He was subsequently referred to a military physical evaluation board, which determined he had a mixed personality disorder, with passive-aggressive, immature, and schizoid features.  

Following service separation, the Veteran was afforded a VA psychiatric evaluation in September 1971, at which time he displayed a normal demeanor and presentation.  The examiner determined that no mental illness was present.  

Following the Board's March 2010 remand order, the Veteran was afforded a VA psychiatric examination in July 2010.  He reported experiencing a mortar attack while serving in Vietnam.  Current symptoms included nightmares, flashbacks, and a depressed mood.  Despite the Veteran's statements, the examiner found the criteria for a diagnosis of PTSD were not met.  The Veteran did, however, display sufficient symptomatology to warrant a diagnosis of depression which, according to the examiner, was etiologically related to military service.  

During the pendency of this appeal, the Veteran has received VA outpatient treatment for a variety of disabilities.  A June 2006 clinical notation indicated a PTSD screening was negative.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for PTSD, and his claim must be denied.  Although the Veteran experienced a verified stressor during military service, subsequent VA psychiatric examinations in September 1971 and July 2010 are negative for a diagnosis of PTSD, as is a June 2006 clinical screening for PTSD.  In the absence of a current diagnosis of the claimed disability, service connection for PTSD must be denied.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Regarding service connection for other psychiatric disabilities reflected within the medical record, the Board has already noted that the Veteran was granted service connection for major depression within a May 2011 rating decision; thus, service connection for psychiatric disorders other than PTSD has already been considered by VA.  See Clemons, 23 Vet. App. at 1.  

The Board has also considered the applicability of the revised version of 38 C.F.R. § 3.304(f), discussed above.  Although the revisions do lessen the evidentiary requirements for the establishment of an in-service stressor, they do not require VA to accept a claimant's testimony alone in all situations in which the reported stressor is related to "fear of hostile military or terrorist activity."  Rather, such testimony "may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3) (emphasis added).  In the present case, because the Veteran's claim is being denied based on the lack of a current diagnosis of the claimed disability, the revisions to § 3.304(f) are immaterial.  

The Veteran himself alleges onset of PTSD during military service, or as the result of stressors experienced therein.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Psychiatric disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's self-diagnosis of PTSD cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the award of service connection for PTSD, as competent evidence of a current diagnosis has not been presented.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III.  Higher combined rating

The Veteran also seeks a higher disability rating for his various service-connected disabilities.  He has contested the combined disability ratings assigned from 1970, when he was first granted service connection for syncope of unknown etiology, to the present.  

For veterans awarded service connection for multiple disabilities, each disability is separately evaluated pursuant to 38 C.F.R. Part 4.  Each disability rating is then combined according to the guidelines of 38 C.F.R. § 4.25 to obtain a combined rating.  Individual disability ratings are not simply added to obtain a combined rating; rather, any additional service-connected disabilities, after the first or most severe, are combined based on their effect on the Veteran's remaining efficiency following consideration of his initial or most severe service-connected disability.  38 C.F.R. § 4.25.  Such combined ratings are determined based on a combined rating table.  38 C.F.R. § 4.25, Table I.  

In the present case, the Veteran's appeal originates from a November 2005 rating decision.  This rating decision noted that the Veteran was in receipt of service connection for the following disabilities: residuals of a fracture of the left olecranon, with a 10 percent rating effective February 9, 1978, and a 20 percent rating effective April 5, 2005; scars of the left shoulder and forearm associated with his left olecranon fracture, with a 10 percent rating effective April 5, 2005, and; syncope, history of, with a 10 percent rating effective July 30, 1970, and noncompensable effective February 1, 1972.  His combined rating was 10 percent effective July 30, 1970, noncompensable effective February 1, 1972, 10 percent effective February 9, 1978, and 30 percent effective April 5, 2005.  

A subsequent October 2006 rating decision awarded the Veteran service connection, with a 10 percent initial rating effective June 21, 2006, for tinnitus, and for bilateral hearing loss, with a noncompensable initial rating effective June 21, 2006.  Finally, he was also granted a increased rating to 10 percent for his history of syncope, with headaches, effective June 21, 2006.  Based on these awards, his combined disability rating was increased to 40 percent, effective June 21, 2006.  

Most recently, the Veteran was awarded, within a May 2011 rating decision, service connection for depression, with a 70 percent initial rating effective April 5, 2005.  Based on this grant, his combined rating was increased to 80 percent retroactive from April 5, 2005.  

Applying the Veteran's various service-connected disabilities and their respective ratings to the combined rating table found at 38 C.F.R. § 4.25, the Board finds the 80 percent combined rating assigned the Veteran by the RO was proper.  When combined, separate disability ratings of 70, 20, 10, 10, 10, and 0 percent warrant a combined rating of 83 percent, which is then converted to 80 percent, pursuant to 38 C.F.R. § 4.25(a).  In the absence of any error by the RO in calculating the Veteran's combined rating, his claim for a higher combined rating must be denied.  The Board notes that the procedures for computation of combined ratings is established by regulation and VA is without legal authority to deviate from the combined rating table, except in extraordinary situations as outlined at 38 C.F.R. §§ 3.321 or 4.16.  Such claims are not before the Board.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Review of the Veteran's contentions suggests he wishes to contest the results of a November 1971 rating decision, which found improvement in his service-connected syncope and proposed reduction to his disability rating for this disorder from 10 percent to noncompensable, effective February 1, 1972.  As the appeals period for this determination has expired and the reduction has become final, the Board finds it does not have jurisdiction to review this action.  See 38 U.S.C.A. § 7105(c).  Although finality appears to have attached to the November 1971 rating decision and subsequent reduction, the Veteran may still file a claim of clear and unmistakable error regarding this reduction, pursuant to 38 C.F.R. § 3.105(e).  Nevertheless, as such an issue has not been perfected for appellate review at this time and it is not within the Board's jurisdiction, consideration on such an issue is not currently warranted.  

In conclusion, as the Board is legally-prohibited from awarding the Veteran a higher combined disability rating for his service-connected disabilities, his claim must be denied.  Id.  










(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to a higher combined evaluation for the Veteran's service-connected disabilities is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


